DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first portion" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the first portion” with “the at least one first portion” to obtain proper antecedent basis with “at least one first portion” in the 4th line of independent claim 1.
Claim 1 recites the limitation "the second portion" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the second portion” with “the at least one second portion” to obtain proper antecedent basis with “at least one second portion” in the 6th line of independent claim 1.
th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the first portion” with “the at least one first portion” to obtain proper antecedent basis with “at least one first portion” in the 4th line of independent claim 2.
Claim 2 recites the limitation "the second portion" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the second portion” with “the at least one second portion” to obtain proper antecedent basis with “at least one second portion” in the 6th line of independent claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunstra et al. (US 2006/0130994; hereinafter “Grunstra”; listed in the IDS filed 16 July 2020).

Regarding the limitations “wherein the core is produced by acts of:
a) producing at least one first portion of the ceramic core using casting technology, the first portion including at least one first joining structure in a surface of the first portion;
b) producing at least one second portion of the ceramic core using casting technology or 3D printing technology, the second portion including at least one second joining structure which matches the first joining structure, in a surface of the second portion, and
c) joining the at least one first portion and the at least second portion of the core at the matching first and second joining structures to form the core according to geometric co-ordinates of the casting.”, the Applicant is reminded that the patentability of a product does not depend on its method of production.  See MPEP §2113.  In a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grunstra et al. (US 2006/0130994; hereinafter “Grunstra”; listed in the IDS filed 16 July 2020), in view of Schilling (US 2016/0256918; listed in the IDS filed 4 November 2020).
Regarding claim 1, Grunstra teaches a method for producing a ceramic core for preparing the production of a casting having hollow structures, which the ceramic core is configured to form, the method comprising acts of:

b) producing at least one second portion (ceramic core 10 with pockets 50a, 50b) of the ceramic core using casting technology or 3D printing technology (ceramic core 10 can be initially molded or otherwise formed in-situ to include the pockets 50a, 50b; see [0028]), the second portion including at least one second joining structure which matches the first joining structure, in a surface of the second portion (see Figs. 2 and 3), and
c) joining the at least one first portion and the at least second portion of the core at the matching first and second joining structures to form the core (see [0032] and Figs. 3-4) according to geometric co-ordinates of the casting (inherent with a core for a casting).
Grunstra is silent to wherein producing the at least one second portion using 3D printing technology.
Schilling teaches a method for producing a ceramic core to prepare for the production of a casting having hollow structures, the ceramic core being configured to form, making use of a 3D model of digital geometric co-ordinates of the casting (see [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to make ceramic cores using a 3D model method, as taught by Schilling, to be incorporated into .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grunstra et al. (US 2006/0130994; hereinafter “Grunstra”; listed in the IDS filed 16 July 2020), in view of Schilling (US 2016/0256918; listed in the IDS filed 4 November 2020), in view of Guerche et al. (US 2007/0261811; hereinafter “Guerche”; listed in the IDS filed 4 November 2020).
Regarding claim 3, the combination of Grunstra and Schilling discloses/suggests all features of independent claim 1, but is silent to wherein the casting of the ceramic core blank is by unpressurized or low-pressure casting of a ceramic core blank with an oversize to the core according to geometric co-ordinates.
However, Guerche teaches casting of a ceramic core with an oversize via injection moulding.  After injection moulding, the oversized portion is then machined to its desired size via CNC machining (see [0037]-[0044]).
In view of Guerche’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Grunstra and Schilling to include wherein the casting of the ceramic core blank is by 
Furthermore, the combination of Grunstra, Schilling, and Guerche is silent specifically teaching wherein act a) further comprises acts of:
i.              unpressurized or low-pressure casting of a ceramic core blank with an oversize to the core according to the geometric co-ordinates; and
ii.             CNC processing of the core, according to the 3D model, in a first CNC processing method.
However, the combination of Grunstra, Schilling, and Guerche teaches the method steps of i. and ii. (see rejection for claim 1 above), and the substitution of a known element (the method of producing at least one first portion of the ceramic core of Grunstra) with another known element (the method of producing at least one first portion of the ceramic core as taught by the combination of Schilling and Guerche) would have been obvious to one of ordinary skill in the art at the time the invention was filed with predictable results. In other words, it would have been obvious to one of ordinary skill in the art to produce an oversized blank via low-pressure casting and CNC process the blank (as taught by the combination of Schilling and Guerche) and apply it to produce both the at least one first portion and the at least one second portion of the core (the at least one first portion and the at least one second portion of the core of Grunstra as discussed above in the rejection for claim 1).
Regarding claim 4, the combination of Grunstra, Schilling, and Guerche teaches wherein act i) is performed using low-pressure injection moulding (Guerche: see [0037]-[0044]).

Regarding claim 6, the combination of Grunstra, Schilling, and Guerche teaches the method further comprising acts of:
d)    positioning the core in a processing holding device (Schilling: core is positioned in a treatment support; see [0060]);
e)    pouring of model material around the core into a volume larger than the cubic dimensions of the casting, which, according to the 3D model, is spatially determined by the position of the core in the processing holding device, and allowing the model material to solidify (Schilling: see [0061]-[0063])
f)    CNC production of an outer contour of a lost model of the casting from the solidified model material around the core, in accordance with the 3D model in a second CNC production method (Schilling: see [0061]-[0063]);
g)    applying a ceramic mould onto the outer contour of the lost model and forming a positioning connection of the ceramic mould with the core (Schilling: see Figs. 6 and 7, and [0063] and [0073]);
h)    removing the lost model from the ceramic mould around the core (Schilling: see [0063] and [0074] and see Figs. 6-7);
i)    pouring metal into the ceramic mould around the core (Schilling: see [0064]);
j)    solidifying of the molten metal to form the solid casting (Schilling: see [0064]); and
k)    removing the ceramic mould and the core from the casting (Schilling: see [0064]).

Response to Arguments
The examiner acknowledges the applicant’s amendment received by the USPTO on August 25, 2021.  Also, the Information Disclosure Statement dated August 25, 2021 has been considered and initialed, and a copy is provided with this Office Action.  The amendment overcomes the prior objections to the specification, as well as a portion of the 35 USC 112(b) rejections.  However, some of the 35 USC 112(b) rejections were not corrected (see above section 2).  In addition, the removal of claim limitations from claims 1 and 2 (which has broadened the scope of these claims) has raised a new 35 USC 102(a)(1) rejection of claim 2, and a revised 35 USC 103 rejection of independent claim 1.  The applicant has cancelled claims 7-9.  Claims 1-6 are currently under consideration in the application.

Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new grounds of rejections under 35 USC 102(a)(1) and 35 USC 103 do not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In response to the applicant’s argument that the limitation “at least one second portion of the ceramic core using 3D printing technology” is not taught or suggested by any of the references, the applicant is referred to the revised 35 USC 103 rejection in above section 8 (Grunstra in view of Schilling), in particular in referring to paragraphs [0041]-[0043] and [0054]-[0056] of Schilling, which renders the limitations of claim 1 obvious 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        January 24, 2022